Citation Nr: 1645517	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  10-26 379	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In May 2015 a hearing was held before the undersigned.  A transcript of that hearing is of record.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities has been raised by the record.  That claim is currently before the RO and a decision on that issue was deferred in November 2016.  That claim is referred to the RO for appropriate action.


FINDING OF FACT

On November 8, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through the authorized representative, that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, through the authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the decision being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by the authorized representative.  38 C.F.R. § 20.204 (2015). 

On November 8, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through the authorized representative, that a withdrawal of the appeal for increased rating for PTSD was requested.  The Board finds that the appellant has withdrawn the appeal and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to an increased rating for PTSD is dismissed.



		
Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


